Name: 80/667/EEC: Commission Decision of 24 June 1980 approving a programme for the milk sector in Hesse pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-07-18

 Avis juridique important|31980D066780/667/EEC: Commission Decision of 24 June 1980 approving a programme for the milk sector in Hesse pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) Official Journal L 185 , 18/07/1980 P. 0036 - 0036****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 24 JUNE 1980 APPROVING A PROGRAMME FOR THE MILK SECTOR IN HESSE PURSUANT TO COUNCIL REGULATION ( EEC ) NO 355/77 ( ONLY THE GERMAN TEXT IS AUTHENTIC ) ( 80/667/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS ON 17 DECEMBER 1979 THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY NOTIFIED THE PROGRAMME FOR THE MILK SECTOR IN HESSE AND ON 26 MARCH 1980 PROVIDED ADDITIONAL DETAILS ; WHEREAS THIS PROGRAMME RELATES TO THE RESTRUCTURING , RATIONALIZATION AND MODERNIZATION OF FACILITIES FOR THE COLLECTION , TREATMENT , PROCESSING AND DISTRIBUTION OF MILK AS WELL AS FOR THE MANUFACTURE AND DISTRIBUTION OF MILK PRODUCTS WITH THE AIM OF INCREASING THE REAL PRICES TO THE PRODUCTION AND THEREBY STABILIZING PRODUCERS ' INCOMES ; WHEREAS IT IS THEREFORE A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS APPROVAL OF THE PROGRAMME CAN BE GIVEN ONLY SUBJECT TO FUTURE COMMUNITY POLICY FOR RECTIFYING THE STRUCTURAL SURPLUSES IN THE MILK SECTOR ; WHEREAS THE PROGRAMME CONTAINS THE DETAILS REFERRED TO IN ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , SHOWING THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 OF THE SAID REGULATION CAN BE ACHIEVED IN RESPECT OF THE MILK SECTOR IN HESSE ; WHEREAS THE EXCEEDING OF THE TIME LIMIT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THE REGULATION FOR THE IMPLEMENTATION OF THE PROGRAMME SEEMS TO BE JUSTIFIED ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME FOR THE MILK SECTOR IN HESSE PURSUANT TO REGULATION ( EEC ) NO 355/77 COMMUNICATED BY THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY ON 17 DECEMBER 1979 AND IN RESPECT OF WHICH FURTHER DETAILS WERE SUPPLIED ON 26 MARCH 1980 IS HEREBY APPROVED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FEDERAL REPUBLIC OF GERMANY . DONE AT BRUSSELS , 24 JUNE 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT